In re Ellender, Robert; GEICO General Ins. Co.;—Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. 0, No. 543-054; to the Court of Appeal, First Circuit, No. 2009 CW 2167.
Granted. The judgment of the district court excluding the testimony of Dr. Alfred Bowes is vacated. The case is remanded to the district court, which is instructed to render specific findings of fact, conclusion of law, and reasons for judgment as required by La.Code Civ. P. art. 1425(F).
JOHNSON and KNOLL, JJ„ would deny.